             Case 2:18-cr-00422-SMB Document 728 Filed 08/19/19 Page 1 of 2


                                  DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich          Date: August 19, 2019
USA v. Lacey et al                              Case Number: CR-18-00422-PHX-SMB
AMENDED
Assistant U.S. Attorney: Kevin Rapp, Andrew Stone, Peter Kozinets, Margaret Perlmeter
Defendant-1: Michael Lacey
Interpreter: N/A
Attorney for Defendant: Paul Cambria, Janey Henze-Cook, Tom Henze, Robert Corn-Revere,
Retained
Defendant: X Present Not Present/Waived              ☒ Released ☐ Custody

Defendant-2: James Larkin
Interpreter: N/A
Attorney for Defendant: Thomas Bienert Jr., Whitney Bernstein, Robert Corn-Revere Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-3: Scott Spear
Interpreter: N/A
Attorney for Defendant: Bruce Feder, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-4: John Brunst
Interpreter: N/A
Attorney for Defendant: Ariel Neuman Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-6: Andrew Padilla
Interpreter: N/A
Attorney for Defendant: David Eisenberg, CJA
Defendant: ☐ Present ☒ Not Present ☒ Released/Waived                    ☐ Custody       ☐
Summons ☐ Writ

Defendant-7: Joye Vaught
Interpreter: N/A
Attorney for Defendant: Joy Bertrand, CJA
              Case 2:18-cr-00422-SMB Document 728 Filed 08/19/19 Page 2 of 2

USA v. Lacey et al                                                              Date: August 19, 2019
Case Number: CR-18-00422-PHX-SMB                                                            Page 2 of 2
Defendant: ☐ Present ☒ Not Present              ☒ Released/Waived           ☐ Custody ☐
Summons ☐ Writ

Motion hearing held.

Motion for Sanctions (Doc. 679); Motion to Dismiss (Doc.561); Motions to compel (Docs. 662,665)
Motion for Discovery (Doc. 531).

Parties are in agreement the argument on the motion for sanctions will not be sealed. Contents of the
motion and related documents shall remain sealed and not disclosed during the hearing.

Motion for Sanctions (Doc. 679) is denied.

Motions to compel (Docs. 662,665) are granted in part and denied in part. Government shall disclose
all Jencks and impeachment material in their possession by the end of day 8/13/2019. Defendants are
prohibited from making copies for their clients and the discovery is to remain in the custody of the
attorneys at their law offices. Counsel and their clients may meet and go over the discovery. The
material shall not be disclosed to any outside parties. Court will issue a written order. LATER: Court
will advise the parties that the motions are denied as to an order to show cause imposing sanctions on
the government for violation of the Court’s scheduling order.

Motion to Dismiss (Doc. 561) is taken under advisement.

IT IS ORDERED prohibiting the parties from filing any further motions to compel or motions for
discovery until the parties contact the Court to discuss.

Defense counsel shall provide the Court a list of document numbers that they think relate to a sealed
document and that they are entitled to receive a copy after discussing with the government.

Court will review the motion for discovery (Doc. 531) and issue a minute order if further argument is
necessary.

                                                                                  Start: 9:08 AM
                                                                                  Stop: 10:30 AM
Court Reporter Christine Coaly                                                    Start: 10:35 AM
Deputy Clerk Traci Abraham                                                        Stop: 11:49 AM




                                              Page 2 of 2
